Citation Nr: 0700729	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  01-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for low back 
disability.   


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1987 to January 1990.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 rating decision of the Roanoke, Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied a 
rating in excess of 40 percent for low back disability and 
denied entitlement to individual unemployability (TDIU).  A 
Travel Board hearing was held before the undersigned in 
August 2002.  In October 2003, the case was remanded to the 
RO for further development.  A May 2005 rating decision 
granted TDIU and increased (to 60 percent) the rating for low 
back disability.  As a result, entitlement to TDIU is no 
longer an issue on appeal.  Entitlement to an increased 
rating for low back disability remains on appeal as 60 
percent does not represent the maximum rating assignable and 
the veteran has not indicated that he is satisfied with the 
60 percent rating.     


FINDING OF FACT

The veteran's low back disability is not manifested by 
vertebral fracture, unfavorable ankylosis of the entire spine 
or separately ratable neurological impairment.   


CONCLUSION OF LAW

A rating in excess of 60 percent for low back disability is 
not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5293, 
(2002), Code 5293 (2003), Codes 5235, 5243 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession that he thought 
would support his claim.  This was essentially equivalent to 
advising him to submit everything in his possession pertinent 
to his claim.  The rating decisions, a March 2001 statement 
of the case (SOC) and supplemental SOCs from September 2001 
and May 2005    provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.   Although the veteran was not provided a 
specific notice letter regarding criteria for assigning 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), the purpose of such notice was met 
when the RO assigned an effective date for the increased (60 
percent) rating in May 2005. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given.  The matter was then 
readjudicated.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided VA 
examinations.  He has not identified any additional pertinent 
evidence.  VA's assistance obligations are met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

June 1999 VA lumbar spine X-rays produced a diagnostic 
impression of some degenerative disc disease at L4-L5 and 
degenerative joint disease changes.  On November 1999 VA 
examination, the veteran reported that  his back would get 
really stiff and he would have pain so bad that his legs 
would get weak and he would feel like they were going to give 
out.  He would get numbness in his feet and sharp pain across 
his lower back and down his left leg.  Physical examination 
showed a flattened lumbar curve with no tenderness to 
palpation.  The veteran was able to walk on his heels, toes 
and the outside of his feet.  There was decreased sensation 
laterally and medially to pinprick on the lower left side and 
the left anterior medial thigh.  He had normal pulses, 
reflexes and equal strength.  When twisting the veteran 
experienced radiating pain across the buttocks and down the 
left leg.  The diagnosis was degenerative disc disease with 
limited range of motion and chronic pain, which radiated 
across the left lower buttocks and down the leg.
September 2000 VA lumbar spine X-rays produced a diagnostic 
impression of advanced facet degenerative change of the 
lumbosacral area bilaterally without disc narrowing, 
fracture, or significant interval change from the prior June 
1999 study.  

A November 2000 private medical consultation report shows a 
diagnostic impression of spondylolysis of L4-5 and L5-S1 with 
back and bilateral leg complaints.  The veteran complained of 
back and bilateral leg pain with occasional tingling in his 
feet.  It was noted that he was status post MRI in October 
2000, which showed some bulging discs at L4-5 and L5-S1.  
However, there did not appear to be any neural impingement.  
Physical examination showed normal sensory and motor testing 
and negative straight leg raising.  

A May 2001 VA neurology note showed a diagnosis of lumbar 
spondylosis with continued back pain, more than 
radiculopathy.  Back pain was not associated with radiation 
down the legs, however there was cramping on the posterior 
aspect of both thighs and numbness of the feet.  Physical 
examination showed ambulation without difficulty with some 
discomfort on flexion of the waist.  Motor strength was 5/5 
in all extremities and reflexes were 2+ and symmetrical.  MRI 
of the lumbar spine done in October 2000 was reviewed with 
the veteran and showed degenerative discs at L4-5 and L5-S1 
levels causing disc bulges with no neural foraminal stenosis 
or spinal stenosis.  Alignment was well-maintained.  A July 
2001 note shows a diagnostic impression of severe lumbar 
degenerative disc disease.  Physical examination showed good 
strength in the lower extremities with decreased range of 
motion at the waist due to excruciating pain.

An August 2001 VA medical resident's progress note showed a 
diagnostic impression of lumbar disc displacement and 
sciatica.  Physical examination showed decreased touch and 
pain on the left anterior thigh.  The veteran was able to do 
straight leg raises to 30 degrees before pain.    

A June 2002 private medical progress note shows a pertinent 
diagnostic impression of herniated disc by history, L4-5, L5-
S1.  The veteran complained of a patch of numbness on the 
mid-thigh area as well as on the top of the left foot.  He 
also complained of his knees buckling and of the right leg 
becoming numb.  He denied any loss of bowel or bladder 
function.  Physical examination showed 2+ deep tendon 
reflexes with no loss of motor or sensory function.  A 
September 2002 progress note shows a diagnostic impression of 
low back pain and peripheral neuropathy secondary to lumbar 
disc disease.  The veteran complained of chronic back pain.  

At his August 2002 Board hearing the veteran testified that 
he had constant back pain and spasms, along with leg pain and 
that the condition interfered with his sleep.   His leg pain 
went from stiff to aching to so painful that walking was 
impossible.  If he had to sit or stand too long, his feet 
would fall asleep, his legs would kill him and in some 
instances, they would get weak and buckle.  

On June 2004 VA examination the diagnosis was degenerative 
joint disease of the lumbar spine.  The veteran indicated 
that his pain was constant and never went below 3 out of 10 
in intensity.  It traveled across the lower back to both hips 
and down both legs.  It was mostly a dull ache but with 
constant activity, it became sharp and stabbing.  The veteran 
could walk unaided but used a cane when the pain became very 
bad.  Physical examination showed a normal gait and negative 
straight leg tests.  Radiological testing showed a diagnostic 
impression of degenerative disk disease with hypertrophic 
facet changes at the L5-S1 level but no acute fractures or 
subluxations noted.  It was noted that the veteran had 
sciatic complaints but that recent X-rays showed no 
significant changes since 2000 MRI.  

III.  Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran's service connected low back disability 
encompasses degenerative disc disease and spondylosis.  
Notably, the criteria for rating disc disease and 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, respectively.  From their 
effective dates, the veteran is entitled to a rating under 
the revised criteria.  

As the veteran's low back disability is already rated 60 
percent, the focus is on the criteria which would permit a 
rating in excess of such rating.  The 60 percent rating was 
assigned under 38 C.F.R. § 4.71a Code 5293 (for 
intervertebral disc syndrome) in effect prior to September 
23, 2002.  Code 5293 provided a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  This 60 percent rating was the maximum available 
evaluation under this code.  As the veteran's low back 
disability does not involve residuals of vertebral fracture 
(making Code 5285 inapplicable), prior to September 23, 2002, 
the only way it could warrant a schedular rating in excess of 
60 percent was under Code 5286, if ankylosis of the spine 
were shown.  Code 5286 provided a 100 percent rating for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
the major joints or without other joint involvement.  As no 
ankylosis of any kind, much less ankylosis at an unfavorable 
angle, has been shown a rating in excess of 60 percent based 
on the rating criteria in effect prior to September 23, 2002 
is not warranted.  

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, whichever 
method results in the higher rating.  Note (1) to revised 
Code 5293 provides (in part) that, "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurological disabilities separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.  

As the highest rating available for incapacitating episodes 
is 60 percent, a rating in excess of 60 percent on such basis 
may not be assigned.  In regard to combined orthopedic and 
neurological impairment, there are no objective medical 
findings of record showing separately ratable neurological 
impairment; consequently, a combined rating in excess of 60 
percent for neurological and orthopedic impairment is not 
warranted.  (Significantly, the criteria for rating low back 
disability based on limitation of motion, ankylosis, or 
fracture (i.e. the orthopedic criteria) were not revised 
effective September 23, 2002)).

Notably, while the veteran has complained of "sciatica", 
the May 2001 VA neurology visit did not show any sciatica or 
other abnormal neurological functioning.  Rather, it found 
that motor strength was 5/5 in all extremities and reflexes 
were 2+ and symmetrical.  Also, the MRI of the lumbar spine 
in October 2000 showed no neural foraminal stenosis or spinal 
stenosis, with alignment well-maintained.  The subsequent 
(June 2004) VA examination noted that the veteran had sciatic 
complaints, but also that recent X-rays showed no significant 
changes since 2000 MRI.  While the August 2001 VA medical 
resident visit did produce a diagnosis of "sciatica" and a 
September 2002 private medical visit produced a diagnosis of 
peripheral neuropathy, these diagnoses were not based on any 
noted objective findings.  Rather they appear to be based 
solely on the veteran's self-report.  While the veteran 
apparently believes that he suffers from "sciatica", his 
beliefs are not competent evidence of a medical diagnosis.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In short, given that the VA neurological evaluation 
did not show any such impairment and objective X-ray and MRI 
testing of the lumbar spine does not point to specific 
neurological pathology, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has separately compensable neurological impairment 
associated with his low back disability.  

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
spinal conditions involving disc disease should either be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine, (Codes 5235-5243) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Code 5243).  Code 5243, as it 
pertains to incapacitating episodes provides a maximum rating 
of 60 percent.  Consequently, a rating in excess of 60 
percent under this code is not possible.  Under the General 
Rating Formula, a 100 percent rating is available for 
unfavorable ankylosis of the entire spine.  However, since 
there is no medical evidence of unfavorable ankylosis, a 
rating in excess of 60 percent under the General Formula is 
not warranted. 
It is also notable that the veteran has already been awarded 
a TDIU rating.  Consequently, VA has already used appropriate 
rating criteria to determine that the veteran is 100 percent 
disabled due to spine disability, and could not pursue any 
worthwhile type of employment.  Given that the veteran has 
already been awarded TDIU, referral for extraschedular 
consideration is not warranted.  

In summary, the disability picture presented by the veteran's 
spinal condition does not reflect symptoms or a symptom 
combination sufficient to satisfy or approximate any 
schedular criteria for a rating in excess of 60 percent, and 
extraschedular considerations have already been accounted for 
by the grant of TDIU.  The preponderance of the evidence is 
against the claim, and it must be denied.


ORDER

A rating in excess of 60 percent for low back disability is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


